         Case 6:17-cv-00424-MC           Document 44   Filed 11/13/18   Page 1 of 5




Timothy R. Volpert, OSB No. 814074
tim@timvolpertlaw.com
Tim Volpert PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
(503) 703-9054

Andrew M. Stroth (Pro Hac Vice)
Carlton Odim (Pro Hac to be filed)
Amanda Yarusso (Pro Hac to be filed)
astroth@actioninjurylawgroup.com
Action Injury Law Group, LLC
191 N. Wacker Drive, Suite 2300
Chicago, IL 60606
(844) 878-4529

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                       DISTRICT OF OREGON - EUGENE DIVISION


  RONDA MCGOWAN, Personal
  Representative for the Estate of Brian Babb,         Case No. 6:17-cv-00424-TC
  LEE BABB, CONNOR BABB, by and
  through his Guardian Ad Litem,
  STEPHANIE WOODCOCK, and KAYLEE                        DECLARATION OF TIMOTHY
  BABB,                                                 VOLPERT IN SUPPORT OF
                                                        PLAINTIFFS’ RESPONSE
                           Plaintiffs,                  MEMORADUM IN OPPOSITION
                                                        TO DEFENDANTS’ FRCP 56
          vs.                                           MOTION FOR SUMMARY
                                                        JUDGMENT
  WILL STUTESMAN, OFFICER GROSE
  OFFICER PIESKE Sgt. MCALPINE, CITY
  OF EUGENE, a municipal subdivision of the
  State of Oregon, JANE DOE CALL TAKER,
  John and Jane Does 1-10,

                           Defendants.




Page 1 - Declaration of Timothy Volpert
In Support of Plaintiffs’ Response to FRCP 56 Motion for Summary Judgment
         Case 6:17-cv-00424-MC           Document 44       Filed 11/13/18      Page 2 of 5




       I, Timothy R. Volpert, under penalty of perjury do hereby declare as follows:

       1.      I am over the age of 18, and I make this declaration based on personal knowledge

of the facts contained herein.

       2.      Attached hereto as Plaintiffs’ Exhibit 1, is a true and correct copy of Audio Radio

Transmission, provided to the Court and Defendants’ counsel by thumb-drive.

       3.      Attached hereto as Plaintiffs’ Exhibit 2, is a true and correct copy of a

Memorandum from the Deadly Force Review Board to EPD Chief Kerns.

       4.      Attached hereto as Plaintiffs’ Exhibit 3, is a true and correct copy of the deposition

transcript of Officer McAlpine.

       5.      Attached hereto as Plaintiffs’ Exhibit 4, is a true and correct copy of the deposition

transcript of Officer Grose.

       6.      Attached hereto as Plaintiffs’ Exhibit 5, is a true and correct copy of the deposition

transcript of Jim Antonini.

       7.      Attached hereto as Plaintiffs’ Exhibit 6, is a true and correct copy of the deposition

transcript of Officer McAlpine.

       8.      Attached hereto as Plaintiffs’ Exhibit 7, is a true and correct copy of Oregon State

Police Report, Case Supplemental Report.

       9.      Attached hereto as Plaintiffs’ Exhibit 8, is a true and correct copy of a photograph

of a rifle on the front porch of the Babb residence.




Page 2 - Declaration of Timothy Volpert
In Support of Plaintiffs’ Response to FRCP 56 Motion for Summary Judgment
         Case 6:17-cv-00424-MC          Document 44        Filed 11/13/18     Page 3 of 5




       10.     Attached hereto as Plaintiffs’ Exhibit 9, is a true and correct copy of a photograph

of Babb dead on his back inside his residence.

       11.     Attached hereto as Plaintiffs’ Exhibit 10, is a true and correct copy of a photograph

of Babb’s open gun safe.

       12.     Attached hereto as Plaintiffs’ Exhibit 11, is a true and correct copy of the

deposition transcript of Officer Warden.

       13.     Attached hereto as Plaintiffs’ Exhibit 12, is a true and correct copy of EPD Use of

Force Review Board Report.

       14.     Attached hereto as Plaintiffs’ Exhibit 13, is a true and correct copy of a photograph

of interior of BearCat.

       15.     Attached hereto as Plaintiffs’ Exhibit 14, is a true and correct copy of ICV Video

BearCat, part 1, provided to the Court and Defendants’ counsel by thumb-drive.

       16.     Attached hereto as Plaintiffs’ Exhibit 15, is a true and correct copy of ICV Video

BearCat, part 2, provided to the Court and Defendants’ counsel by thumb-drive.

       17.     Attached hereto as Plaintiffs’ Exhibit 16, is a true and correct copy of, Oregon

State Police Investigative File on the Babb Shooting.

       18.     Attached hereto as Plaintiffs’ Exhibit 17, is a true and correct copy of the

deposition transcript of Officer Stutesman.

       19.     Attached hereto as Plaintiffs’ Exhibit 18, is a true and correct copy of the audio of

a recorded interview of Officer McAlpine, provided to the Court and Defendants’ counsel by

thumb-drive.


Page 3 - Declaration of Timothy Volpert
In Support of Plaintiffs’ Response to FRCP 56 Motion for Summary Judgment
         Case 6:17-cv-00424-MC          Document 44        Filed 11/13/18      Page 4 of 5




       20.     Attached hereto as Plaintiffs’ Exhibit 19, is a true and correct copy of a transcript

of an interview of Babb’s Therapist, Becky Higgins’s, 9-1-1 call.

       Pursuant to 28 U.S.C. sec. 1746, I declare under penalty of perjury under the laws of the

United states of America that the foregoing it rue and correct.

       Dated: November 13, 2018

                                                   By: s/ Timothy R. Volpert
                                                   Timothy R. Volpert, OSB No. 814074
                                                   Email: tim@timvolpertlaw.com
                                                   Tim Volpert PC
                                                   610 SW Alder Street, Suite 415
                                                   Portland, Oregon 97205
                                                   Telephone: (503) 703-9054

                                                   Attorneys for Plaintiff




Page 4 - Declaration of Timothy Volpert
In Support of Plaintiffs’ Response to FRCP 56 Motion for Summary Judgment
         Case 6:17-cv-00424-MC        Document 44      Filed 11/13/18      Page 5 of 5




                                CERTIFICATE OF SERVICE

         I certify that on November 13, 2018 the foregoing Declaration of Timothy Volpert in
Support of PLAINTIFFS’ RESPONSE MEMORADUM IN OPPOSITION TO DEFENDANTS’
MOTION FOR SUMMARY Judgement was filed electronically with the Court. Notice of this
filing will be accomplished pursuant to ECF as to Filing Users and complies with Local Rules as
to any party who is not a Filing User or represented by a Filing User. Parties may access this
filing through the Court's system.




                                                By: s/ Timothy Volpert
                                                Timothy R. Volpert, OSB No. 814074
                                                Email: tim@timvolpertlaw.com
                                                Tim Volpert PC
                                                610 SW Alder Street, Suite 415
                                                Portland, Oregon 97205
                                                Telephone: (503) 703-9054

                                                Andrew M. Stroth (Pro Hac Vice)
                                                Carlton Odim (Pro Hac Vice to be Filed)
                                                Amanda Yarusso (Pro Hac Vice to be Filed)
                                                astroth@actioninjurylawgroup.com
                                                Action Injury Law Group, LLC
                                                191 N. Wacker Drive, Suite 2300
                                                Chicago, IL 60606
                                                (844) 878-4529

                                                Attorneys for Plaintiffs




Page 5 - Declaration of Timothy Volpert
In Support of Plaintiffs’ Response to FRCP 56 Motion for Summary Judgment
